                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                     ALEXANDRIA DIVISION



UNITED STATES OF AMERICA,

                    Plaintiff,

             V.                                            Case No. l:19-cv-1197-LO-TCB

EDWARD SNOWDEN,

                    Defendant,

and


MACMILLAN PUBLISHING GROUP,LLC
d^/a HENRY HOLT AND COMPANY,

VERLAGSGRUPPE GEORG VON
HOLTZBRINCK GMBH a/k/a
HOLTZBRINCK PUBLISHING GROUP,

HIM HOLTZBRINCK 37 GMBH,

                     Relief-Defendants.




                                     AGREED ORDER

      In this lawsuit. Plaintiff United States ofAmerica seeks to recover, among other things, all

proceeds earned by Defendant Edward Snowden (and/or his agents, assigns, or others acting on
his behalf)deriving from Snowden's book Permanent Record,which the United States alleges was
published in violation of Snowden's secrecy agreements. Also named in this lawsuit as Relief-
Defendants are three companies: Macmillan Publishing Group, LLC d/b/a Henry Holt and

Company ("Henry Holt"); Verlagsgruppe Georg Von Holtzbrinck GmbH a/k/a Holtzbrinck
Publishing Group ("VGH"); and HIM Holtzbrinck 37 GmbH ("HIM 37") (collectively, the
